Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 1 of 14               PageID #: 311




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

DARIEN HARRIS,                           )
                                         )
               Plaintiff                 )
                                         )
      v.                                 )       1:19-cv-00346-LEW
                                         )
RANDALL LIBERTY, et al.,                 )
                                         )
               Defendants                )

                   RECOMMENDED DECISION ON
            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      Plaintiff, a former inmate at the Maine State Prison, alleges that in violation of the

Eighth Amendment to the United States Constitution, Defendants Anthony Cantillo, Terry

Scott Drake, Jeremiah Manning, Christian Melquist, and Troy Ross subjected him to

unsanitary conditions over an eight-day period of his confinement in September 2018.

(Complaint, ECF No. 1; Amended Complaint, ECF No. 22.) Plaintiff asserts his claim

pursuant to 42 U.S.C. § 1983. Defendants have moved for summary judgment. (Motion,

ECF No. 45.)

      Following a review of the summary judgment record and after consideration of the

Defendants’ arguments, I recommend the Court grant Defendants’ motion for summary

judgment.

                                     BACKGROUND

A.    Procedural Background
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 2 of 14                              PageID #: 312




        On July 25, 2019, Plaintiff filed a complaint alleging that the named defendants

violated his constitutional rights over an eight-day period in September 2018.1 (Complaint,

ECF No. 1.) Plaintiff alleged, in part, that his cell was “unsanitized,” he was unable “to

bathe and address [his] personal hygiene needs,” and his body and underwear were covered

with his own waste. (Id. ¶¶ 4-10.) Defendants filed a motion to dismiss Plaintiff’s claims

on November 14, 2019. (Motion to Dismiss, ECF No. 13.) On December 20, 2019,

Plaintiff responded to the motion to dismiss and moved to amend his complaint.

(Response, ECF No. 14; Motion to Amend, ECF No. 15.) The Court granted the motion

to amend and granted in part the motion to dismiss. (Recommended Decision, ECF No. 20;

Order on Motion to Amend, ECF No. 21; Order Affirming Recommended Decision, ECF

No. 24.) As a result, Plaintiff was permitted to proceed on his Eighth Amendment claim

against Defendants Ross, Cantillo, Melquist, Manning, and Drake.

        On December 28, 2020, Defendants filed their motion for summary judgment.

(Motion, ECF No. 45.) Plaintiff did not file an opposition to the motion. 2

B.      Summary Judgment Record

        When presented with a summary judgment motion, a court ordinarily considers only

the facts included in the parties’ statements of material facts, which statements must be

supported by citations to evidence of record. Federal Rule of Civil Procedure 56(c) and



1
 Plaintiff’s complaint originally asserted claims against Maine Department of Corrections Commissioner
Randall Liberty, ten employees of the Maine State Prison, and John Does 1-8. (Complaint at 1.)
2
  The record reflects that Plaintiff has been released from the Maine State Prison and that Plaintiff provided
the Court with his new address. (Notice, ECF No. 42; Mail, ECF No. 47.) Defendants certified that a copy
of the motion for summary judgment was mailed to Plaintiff at his new address. (Motion at 18.)

                                                      2
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 3 of 14                PageID #: 313




District of Maine Local Rule 56(b)-(d) require the specific citation to record evidence. In

addition, Local Rule 56 establishes how parties must present their factual statements and

the evidence on which the statements depend. A party's pro se status does not relieve the

party of the obligation to comply with the court's procedural rules. Ruiz Rivera v. Riley,

209 F.3d 24, 27-28 & n. 2 (1st Cir. 2000); Marcello v. Maine, 489 F. Supp. 2d 70, 77 (D.

Me. 2007).

       By rule, a party seeking summary judgment must file, in addition to its summary

judgment motion, a supporting statement of material facts setting forth each fact in a

separately numbered paragraph, with each factual statement followed by a citation to

evidence of record that supports the factual statement. D. Me. Loc. R. 56(b). A party

opposing a motion for summary judgment must file an opposing statement in which it

admits, denies, or qualifies the moving party’s statements by reference to each numbered

paragraph, with citations to supporting evidence, and in which it may set forth additional

facts, in separately numbered paragraphs, with citation to supporting evidence. D. Me.

Loc. R. 56(c). “Facts contained in a supporting ... statement of material facts, if supported

by record citations as required by this rule, shall be deemed admitted unless properly

controverted.” D. Me. Loc. R. 56(f).

       Plaintiff did not file a response to Defendants’ supporting factual statement or a

statement of additional material facts. See D. Me. Loc. R. 56(c). The Court thus deems as




                                             3
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 4 of 14                              PageID #: 314




admitted the facts contained in Defendants’ supporting statement of material facts. 3 See

D. Me. Loc. R. 56(f).

C.      Factual Background

        1.      September 2018 “Contraband Watch”

        Plaintiff was incarcerated at the Maine State Prison from June 20, 2017, to August

12, 2020. (Defendants’ Statement of Material Facts (DSMF) ¶ 1, ECF No. 43.) On

September 5, 2018, Plaintiff was strip searched to recover contraband. (Id. ¶ 8.) During

the search, an officer asked to see Plaintiff’s navel, but Plaintiff turned toward the back of

his cell. (Id. ¶ 9.) The officer then saw Plaintiff remove something from his navel, put it

into his mouth, and swallow it. (Id.) The officer believed the item was drugs. (Id.)

Officers at the prison had suspected that Plaintiff trafficked drugs and hid them in his mouth

or navel.4 (Id. ¶ 13.)




3
  “[T]he Court is required to maintain a strict neutrality between opposing parties and even though a more
forgiving reading may be appropriate for a pro se party in the summary judgment context, it is also true that
‘[j]udges and magistrate judges who review these filings must be able to rely on procedural rules so as to
avoid becoming the lawyer for the unrepresented [party] or devoting an excessive portion of their time to
such cases.’” United States v. Baxter, 841 F. Supp. 2d 378, 383 (D. Me. 2012) (quoting Clarke v. Blais,
473 F. Supp. 2d 124, 129 (D. Me. 2007)). While in some instances, a court might consider the assertions
in a pro se verified complaint when assessing the merits of a summary judgment motion, see, e.g., Demmons
v. Tritch, 484 F. Supp. 2d 177, 182 - 83 (D. Me. 2007), in this case, although Plaintiff’s complaint bears a
notary stamp, the pleading lacks any assertion by Plaintiff or the notary that Plaintiff has asserted the
allegations in the complaint are made under the penalty of perjury. Accordingly, neither Plaintiff’s
complaint nor his amended complaint can be considered a verified pleading. Furthermore, consideration
of a pro se’s verified pleadings is more appropriate where the plaintiff has filed an opposition to the motion
but might not have strictly complied with the applicable procedural rules. In this case, Plaintiff has not
filed any opposition to the motion.
4
  Plaintiff had previously been on contraband watch for six days in January 2018 after officers suspected
that a visitor to the prison had passed drugs to Plaintiff. (DSMF ¶¶ 81-84.) During the January 2018
contraband watch, no drugs were recovered from Plaintiff. (Id. ¶ 85.)

                                                      4
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 5 of 14               PageID #: 315




       Plaintiff was then placed on emergency observation status for a constant contraband

watch. (Id. ¶ 10.) Inmates on a contraband watch are placed in a cell with a large window

and observed 24 hours a day. (Id. ¶ 14.) During a contraband watch, one officer—the

constant watch officer—is always on duty. (Id. ¶ 16.) The constant watch officer’s sole

responsibility is to observe the inmate. (Id.) The constant watch officer keeps a log of all

the inmate’s activities and records them at least every 15 minutes. (Id. ¶ 17.)

       The cell for inmates on contraband watch is a “dry cell” without a toilet, sink, or

running water in order to prevent disposal of any contraband in a toilet or in a sink. (Id.

¶¶ 20-21.) Additionally, inmates on contraband watch are not permitted to shower in order

to prevent disposal of any contraband down the drain. (Id. ¶ 22.) The excrement of inmates

on contraband watch is searched for contraband. (Id. ¶ 23.) Inmates on contraband watch

are allowed a sheet, a mattress, and a pair of boxer shorts; they are allowed a fresh sheet,

mattress, and pair of boxer shorts upon request. (Id. ¶¶ 24-25.) Inmates are not permitted

other clothing because they could hide contraband in the clothing. (Id. ¶ 31.) While on

contraband watch, inmates may request medical services or mental health services, and are

provided three meals a day. (Id. ¶¶ 33, 40.)

       Plaintiff was on contraband watch from September 5, 2018, to September 13, 2018.

(Id. ¶¶ 12, 68.) He was assigned to a cell on the third floor of the prison’s Special

Management Unit (“SMU”), which is its own building and consists of three floors. (Id. ¶¶

10-11.) Upon his arrival, Plaintiff was seen by medical staff and no medical issues were

noted. (Id. ¶ 19.) Plaintiff was placed in a clean cell with a large observation window and

was observed by the constant watch officer. (Id. ¶¶ 15, 18.) Plaintiff’s cell was a “dry

                                               5
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 6 of 14                 PageID #: 316




cell.” (Id. ¶ 20.) The cell contained a bench and a mattress, and Plaintiff was provided

with a sheet. (Id. ¶ 26.) Plaintiff wore only boxer shorts while on contraband watch. (Id.

¶ 30.) Plaintiff received a new mattress on September 8 and received a new sheet on both

September 6 and September 8. (Id. ¶¶ 27, 28.) Plaintiff also received new boxer shorts on

September 6 and September 8. (Id. ¶ 32.) Plaintiff was provided three meals a day and

drinking water upon request. (Id. ¶¶ 40, 43-44.) Plaintiff ate meals at a table outside of

his cell, but on occasion refused a meal. (Id. ¶¶ 41-42.)

       On September 10, Plaintiff asked to see a mental health professional and, on that

same day, met with Dr. Seirup. (Id. ¶¶ 34-35.) During this visit, Plaintiff wore boxer shorts

and was covered with a sheet. (Id. ¶ 35.) Plaintiff made no complaints to Dr. Seirup about

the cleanliness of his cell or his clothing. (Id. ¶ 36.) Dr. Seirup followed up with Plaintiff

on September 11. (Id. ¶ 37.) Plaintiff was also seen on September 11 by both medical and

dental personnel. (Id. ¶ 38.) Plaintiff made no other specific requests for mental health or

medical services while he was on contraband watch. (Id. ¶ 39.)

       2.     Plaintiff’s Interactions with Defendant Manning

       In September 2018, Defendant Manning supervised the officers assigned to the

SMU, including the constant watch officer. (Id. ¶ 48.) Defendant Manning was present at

the prison and on duty in the SMU on September 5, September 9, September 10, and

September 11. (Id. ¶ 49.) Defendant saw Plaintiff during his shifts on these days, including

when Defendant was in the area of Plaintiff’s cell and when Defendant escorted Plaintiff

to the bathroom. (Id. ¶ 50.) Defendant observed Plaintiff in his cell with a mattress and a

sheet and Plaintiff was wearing boxer shorts. (Id. ¶ 51.) Defendant never denied Plaintiff’s

                                              6
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 7 of 14                PageID #: 317




request for a replacement sheet, mattress, or pair of boxer shorts. (Id.) Each time Defendant

saw Plaintiff’s cell, the cell was clean and there was no human excrement in the cell or on

the cell’s walls. (Id. ¶ 52.) When Plaintiff was removed from his cell during the contraband

watch, an officer entered the cell and searched it for contraband. (Id. ¶ 53.) The log

documenting Plaintiff’s contraband watch does not reflect that Plaintiff’s cell was

unsanitary or that it contained human waste. (Id. ¶ 54.)

       Each time Plaintiff informed prison staff that he had to urinate or defecate, he was

placed in four-point restraints and removed from the constant watch cell. (Id. ¶ 55.)

Plaintiff was not in four-point restraints when in his cell. (Id.) While working in the SMU

on the relevant dates, Defendant Manning escorted Plaintiff to the bathroom whenever he

needed to urinate or defecate. (Id.) When Plaintiff needed to use the bathroom, Defendant

and two other officers, including the constant watch officer, escorted Plaintiff to a

bathroom that contained a portable toilet. (Id. ¶ 56.) Plaintiff could use only the portable

toilet and was provided with toilet paper. (Id. ¶ 57.) Defendant Manning and the other

officers observed Plaintiff use the toilet and, thereafter, one officer searched Plaintiff’s

excrement in the portable toilet for contraband. (Id. ¶ 58.) Defendant never observed

excrement in Plaintiff’s boxer shorts and never saw Plaintiff not use the toilet paper

provided. (Id. ¶ 59.) Defendant always allowed Plaintiff to wash his hands after using the

toilet. (Id. ¶¶ 60-61.)

       Plaintiff did not ask Defendant Manning to be able to take a shower. (Id. ¶ 63.)

During the contraband watch, Plaintiff did not inform Defendant that Plaintiff’s boxer

shorts or his body were soiled with excrement. (Id. ¶ 64.) Plaintiff also did not complain

                                             7
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 8 of 14                 PageID #: 318




to Defendant about the temperature in the SMU. (Id. ¶ 66.) The log documenting

Plaintiff’s contraband watch does not reflect that Plaintiff requested a shower, that Plaintiff

or his boxer shorts were soiled with excrement, or that Plaintiff complained about the

temperature of his cell in the SMU. (Id. ¶¶ 65, 67.)

       3.     Plaintiff’s Interactions with Other Defendants

       Defendant Cantillo saw Plaintiff on one occasion while Plaintiff was on contraband

watch in September 2018. (Id. ¶ 45.) Defendant Cantillo observed Plaintiff through a

window. (Id.) Plaintiff was in a dry cell in the SMU, and the cell was clean and well lit.

(Id.) The encounter lasted for less than five minutes. (Id. ¶ 46.) Defendant Cantillo had

no other interactions with Plaintiff while he was on contraband watch in September 2018.

(Id. ¶ 47.)

       During Plaintiff’s September 2018 contraband watch, Defendants Cantillo, Drake,

Melquist, and Ross were not assigned to the SMU and were not responsible for the

conditions of his confinement while on contraband watch. (Id. ¶ 75.) Defendants Cantillo,

Drake, Melquist, and Ross were not the constant watch officers that observed Plaintiff

between September 5 and September 13, 2018. (Id. ¶ 76.) They did not meet with Plaintiff

while he was on contraband watch and do not recall ever having a conversation with

Plaintiff during his contraband watch. (Id. at ¶¶ 77-78.) Plaintiff did not complain to

Defendants Cantillo, Drake, Melquist, and Ross regarding the conditions of his contraband

watch, and they were not aware of any alleged deficiencies in Plaintiff’s treatment. (Id. ¶¶

79-80.)



                                              8
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 9 of 14                  PageID #: 319




       4.     Plaintiff’s October 2018 Sick Call

       Inmates at the prison can request medical services by submitting a “sick call slip”

to the prison’s medical department. (Id. ¶ 69.) On October 31, 2018, Plaintiff submitted a

sick call slip and requested mental health services. (Id. ¶ 70.) The sick call slip was the

only one submitted by Plaintiff between September 1, 2018, and November 15, 2018. (Id.

¶ 71.) Plaintiff did not submit a sick call slip to request medical care or services for any

alleged physical injury related to his September 2018 contraband watch and did not report

any physical injury related to his contraband watch. (Id. ¶¶ 72-73.)

                                         DISCUSSION

       Defendants contend that summary judgment should be entered in their favor because

“Plaintiff was not subject to inhumane conditions” and Defendants were not “deliberately

indifferent to Plaintiff’s requests;” alternatively, Defendants argue they entitled to qualified

immunity. (Motion at 2, 7.) Defendants also contend that summary judgment is warranted

on Plaintiff’s claim for compensatory and punitive damages because Plaintiff has not

alleged that he sustained a physical injury. (Id. at 3, 15.)

      A.      Summary Judgment Standard

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). “After the moving party has presented evidence in support

of its motion for summary judgment, ‘the burden shifts to the nonmoving party, with

respect to each issue on which he has the burden of proof, to demonstrate that a trier of fact



                                               9
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 10 of 14                PageID #: 320




reasonably could find in his favor.’” Woodward v. Emulex Corp., 714 F.3d 632, 637 (1st

Cir. 2013) (quoting Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 158 (1st Cir. 1998)).

         A court reviews the factual record in the light most favorable to the non-moving

party, resolving evidentiary conflicts and drawing reasonable inferences in the non-

movant’s favor. Perry v. Roy, 782 F.3d 73, 77 (1st Cir. 2015). “This approach is the same

for unopposed motions because the ‘failure of the nonmoving party to respond to a

summary judgment motion does not in itself justify summary judgment.’” United States

v. Beckwith, No. 2:18-cv-00322-NT, 2019 U.S. Dist. LEXIS 209072, at *8 (D. Me. Dec.

4, 2019) (quoting Lopez v. Corporación Azucarera de P. R., 938 F.2d 1510, 1517 (1st Cir.

1991)). “It is well-settled that ‘before granting an unopposed summary judgment motion,

the court must inquire whether the moving party has met its burden to demonstrate

undisputed facts entitling it to summary judgment as a matter of law.’”              Aguiar-

Carrasquillo v. Agosto-Alicea, 445 F.3d 19, 25 (1st Cir. 2006) (quoting Lopez, 938 F.2d at

1517).

         If a court’s review of the record reveals evidence sufficient to support findings in

favor of the non-moving party on one or more of the plaintiff’s claims, a trial-worthy

controversy exists, and summary judgment must be denied as to any supported claim.

Perry, 782 F.3d at 77 (“The district court’s role is limited to assessing whether there exists

evidence such that a reasonable jury could return a verdict for the nonmoving party.”

(internal quotation marks omitted)). Unsupported claims are properly dismissed. Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).



                                              10
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 11 of 14               PageID #: 321




      B.      Plaintiff’s Eighth Amendment Claim

       Plaintiff asserts his claim pursuant to 42 U.S.C. § 1983, alleging that Defendants

violated his Eighth Amendment right to be free from cruel and unusual punishment based

on the conditions of his confinement in the SMU during September 2018.

       “Section 1983 provides a cause of action when an individual, acting under color of

state law, deprives a person of constitutional rights.” Saldivar v. Racine, 818 F.3d 14, 18

(1st Cir. 2016); see 42 U.S.C. §1983. To maintain a claim under section 1983, “a plaintiff

must show that ‘the challenged conduct [is] attributable to a person acting under color of

state law’ and that ‘the conduct must have worked a denial of rights secured by the

Constitution or by federal law.’” Freeman v. Town of Hudson, 714 F.3d 29, 37 (1st Cir.

2013) (alteration in original) (quoting Soto v. Flores, 103 F.3d 1056, 1061 (1st Cir. 1997)).

       The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.”

U.S. Const. amend. VIII. “It is undisputed that the treatment a prisoner receives in prison

and the conditions under which [the prisoner] is confined are subject to scrutiny under the

Eighth Amendment.” Helling v. McKinney, 509 U.S. 25, 31 (1993). Under the Eighth

Amendment, prison conditions cannot be inhumane, but they need not be comfortable.

Farmer v. Brennan, 511 U.S. 825, 832 (1994). The Eighth Amendment “imposes duties

on [prison] officials, who must provide humane conditions of confinement; prison officials

must ensure that inmates receive adequate food, clothing, shelter, and medical care, and

must ‘take reasonable measures to guarantee the safety of the inmates.’” Id. (quoting

Hudson v. Palmer, 468 U.S. 517, 526-527 (1984)).



                                             11
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 12 of 14               PageID #: 322




       To establish a constitutional violation based on the conditions of confinement, a

plaintiff must demonstrate both that “the alleged deprivation of adequate conditions [is]

objectively serious, i.e., ‘the inmate must show that he is incarcerated under conditions

posing a substantial risk of serious harm’” and that the defendant acted with “‘deliberate

indifference’ to inmate health or safety.” Giroux v. Somerset Cnty., 178 F.3d 28, 32 (1st

Cir. 1999) (quoting Farmer, 511 U.S. at 834). The objective component is “contextual and

responsive to contemporary standards of decency,” but viable claims require “extreme

deprivations.” Hudson v. McMillian, 503 U.S. 1, 8-9 (1992) (quotation marks omitted);

see Farmer, 511 U.S. at 834 (“[A] prison official’s act or omission must result in the denial

of ‘the minimal civilized measure of life's necessities.’” (quotation marks omitted). “A

prison official is deliberately indifferent where [the official] ‘knows of and disregards an

excessive risk to inmate health or safety.’” Leite v. Bergeron, 911 F.3d 47, 52 (1st Cir.

2018) (quoting Farmer, 511 U.S. at 837); see Surprenant v. Rivas, 424 F.3d 5, 19 (1st Cir.

2005) (recognizing that “[d]eliberate indifference, in this sense, is a mental state akin to

criminal recklessness” (citation omitted)). Thus, “a prison official may be held liable under

the Eighth Amendment for denying humane conditions of confinement only if he knows

that inmates face a substantial risk of serious harm and disregards that risk by failing to

take reasonable measures to abate it.” Farmer, 511 U.S. at 847.

       Here, the facts in the summary judgment record would not support a finding of an

Eighth Amendment violation. First, under the objective prong, the record does not show

that Plaintiff was “incarcerated under conditions posing a substantial risk of serious harm.”

Farmer, 511 U.S. at 834. The uncontroverted facts establish that Plaintiff was in a clean,

                                             12
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 13 of 14                        PageID #: 323




“dry” cell, provided with a bench, mattress, and boxer shorts, and received meals and

drinking water. (DSMF, ¶¶ 15, 20, 26-32, 40-44.) Plaintiff’s cell remained clean during

his time in the SMU. (Id. ¶¶ 45, 52, 54.) Defendants did not observe any of Plaintiff’s

excrement on his body or on his boxer shorts. (Id. ¶¶ 59, 64-67. 79-80.) Additionally, the

record does not show that Plaintiff complained to the prison’s medical staff about the

cleanliness of his cell or his clothing during his confinement in the SMU. (Id. ¶¶ 36, 72-

73.)

       Given that the record would not support a finding of “a substantial risk of serious

harm” to Plaintiff under the objective prong, the record likewise does not show that

Defendants acted with deliberate indifference in “disregard[ing]” any risk “by failing to

take reasonable measures to abate it.” Farmer, 511 U.S. at 847. Accordingly, Defendants

are entitled to summary judgment on Plaintiff’s Eighth Amendment claim, Plaintiff’s sole

remaining claim.

                                           CONCLUSION

       Based on the foregoing analysis, I recommend the Court grant Defendants’ motion

for summary judgment.5 (Motion, ECF No. 45.)

                                               NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen

5
   Because I have recommended the Court grant the motion and enter summary judgment in favor of
Defendants on Plaintiff’s Eighth Amendment claim for the reasons set forth herein, I have not addressed
Defendants’ qualified immunity argument or Defendants’ arguments related to damages and the Prison
Litigation Reform Act, 42 U.S.C. §1997e(e).

                                                  13
Case 1:19-cv-00346-LEW Document 49 Filed 03/16/21 Page 14 of 14                PageID #: 324




      (14) days of being served with a copy thereof. A responsive memorandum
      and shall be filed within fourteen (14) days after the filing of the objection.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

Dated this 16th day of March, 2021.




                                             14
